DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 8, 13, and 17-30 have been cancelled.  Claims 1 has been amended.  Claim 31 is new.
Claims 1-7, 9-12, 14-16, and 31 are pending and under examination.

2.	All rejections pertaining to claims 8 and 13 are moot because the claims were cancelled with the reply filed on 6/1/2021.
	The rejection of claims 1-4, 6, 8-10, 12, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Bushman et al. (WO 17/049166), as evidenced by Peng et al. (Molecular Cancer, 2019, 18: 1-14) is withdrawn in response to the amendment to incorporate the limitations of claim 13 into the independent claim 1.

Claim Objections
3.	Claim 1 is objected to because of the recitation “an endogenous TRAC or TRBC locus”.  Appropriate correction to “the endogenous TRAC or TRBC locus” is required.

4.	Claim 1 is objected to because of the recitation “a cell” in lined 1.  Appropriate correction to “a T-cell” is required.

Maintained Rejections
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman et al. (WO 17/049166), in view of both Eyquem et al. (Nature, 2017, 543: 113-117) and Wargo et al. (Cancer Immunol. Immunother, 2009, 58: 383-394), as evidenced by Peng et al. (Molecular Cancer, 2019, 18: 1-14).
Bushman et al. teach genetically engineered CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising an exogenous CAR and a disrupted, a non-functional TET2 gene, wherein the disruption of the TET2 gene entails deletions and wherein the disruption of the TET2 gene enhances the persistence of the genetically engineered CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells (claims 1-3, 6, 9 and 10) (see p. 1, line 25 through p. 2, line 3; p. 10, lines 14-19; p. 12, lines 23-27; p. 13, lines 14-18; p. 323, lines 1-10; Fig. 25).  Bushman et al. teach that the exogenous CAR claim 12) (see p. 2; paragraph bridging p. 2 and 3; p. 9). 
Bushman et al. teach that the TCR-based CAR comprises a leader sequence (i.e., a signal sequence) at the N-terminus of the scTCR extracellular antigen binding domain (see p. 4, lines 11-12; p. 15, line 28 through p. 16, line 6).
With respect to the limitation of a patient-derived TCR (claim 1), Bushman et al. teach that the neoantigen-recognizing scTCR contains the V[Symbol font/0x61] and V[Symbol font/0x62] genes from a T-cell clone (see paragraph bridging p. 173 and 174), i.e., Bushman et al. teach a patient’s derived TCR recognizing a neoantigen.  Furthermore, Bushman et al. teach that the T-cells could be autologous (see p. 268, lines 24-30).  Thus, Bushman et al. teach that the cell, the exogenous TCR, and the neoantigen are derived from the same subject as recited in claim 1.
With respect to claim 4, Bushman et al. teach that the genetically engineered T-cells comprise a gRNA and Cas9 (see p. 323, lines 12-14; paragraph bridging p. 324 and 325).
claim 14, Bushman et al. teach that the genetically modified T-cells are formulated as a pharmaceutical composition (see p. 270, lines 3-5; p. 314, lines 19-27).
While Bushman et al. do not specifically teach that the CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising a CAR and a non-functional TET2 gene are primary T-cells (claim 7), Bushman et al. teach primary T-cells could be used to obtain engineered T-cells (see p. 14, line 11; p. 244, lines 13-14; p. 323, lines 1-10).  Thus using primary T-cells to obtain CD45RA+, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising a CAR and a non-functional TET2 would have been obvious to one of skill in the art.
With respect to claims 5, Bushman et al. teach that that the gRNA could be the gRNA set forth by SEQ ID NO: 1323 (see p. 13, lines 14-18).  As evidenced by the Sequence Alignment of record, SEQ ID NO: 1323 comprises the nucleotide sequence set forth by the instant SEQ ID NO: 1.
With respect to integrating into the endogenous TRAC or TRBC (claim 1), Bushman et al. teach using sgRNA/Cas9 to knock out the endogenous TCR (see p. 230, lines 8-12; p. 231-232).  While Bushman et al. do not teach introducing the TCR-based CAR into the endogenous TRAC locus, Eyquem et al. teach that gRNA/Cas9 could be used to knock out the endogenous TRAC locus and integrate a CAR into the disrupted endogenous TRAC locus, wherein the gRNA targets the first TRAC exon and wherein CAR is flanked by left and right homology arms and wherein a nucleic acid encoding a 2A peptide is inserted between the left homology arm and the CAR-encoding nucleic sequence (see p. 113).  Thus, integrating the TCR-based CAR into the +, CD62L+, CD28+, CD95+, CD27+, CCR7+ T-cells comprising a CAR and a non-functional TET2.  By doing so, one of skill in the art would have used a construct comprising a left homology arm, a nucleic acid encoding a 2A peptide, a signal sequence, and a nucleic acid encoding the TCR-based CAR.
Bushman et al. and Eyquem et al. do not teach a second 2A peptide (claim 11).  However, using such is suggested by the prior art.  For example, Wargo et al. teach that therapeutic T-cells could be also obtained by engineering with nucleic acids encoding TCRs wherein the TCR [Symbol font/0x61] and [Symbol font/0x62] genes are linked via a nucleic acid sequence encoding a 2A peptide (see Abstract; p. 384, paragraph bridging columns 1 and 2; p. 387, Fig. 1).  One of skill in the art would have found obvious to modify the teachings of Bushman et al. and Eyquem et al. by replacing the TCR-based CAR with a TCR as taught by Wargo et al. to achieve the predictable result of obtaining therapeutic T-cells.  By doing so, one of skill in the art would have used a construct comprising a left homology arm, a nucleic acid encoding a 2A peptide, a signal sequence, and a nucleic acid encoding the TCR [Symbol font/0x61] and [Symbol font/0x62] genes linked via a nucleic acid encoding a 2A peptide (claim 11).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1-7, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman et al. taken with both Eyquem et al. and Wargo et al. and as evidenced by Peng et al., in further view of both Lu et al. (Human Gene Therapy .
The teachings of Bushman et al., Eyquem et al., and Wargo et al. are applied as above for claims 1-7, 9-12, and 14.  Bushman et al., Eyquem et al., and Wargo et al. do not teach the limitations of claims 15 and 16.  However, Bushman et al. teach that that the genetically engineered cells are cryopreserved before administration in vivo (see p. 268, lines 21-23).  While Bushman et al., Eyquem et al., and Wargo et al. do not teach CryoStor, Plasma-Lyte, and HSA, these agents were used in the prior art to cryopreserve T-cells.  For example, Lu et al. teach using CryoStor 10 and HSA in 0.9 % saline (i.e., a crystalloid, as evidenced by Epstein, see p. 1) to cryopreserve T-cells (see paragraph bridging p. 210 and 211) and Serganova et al. teach using Plasma-Lyte and HSA (see p. 50, column 2, first full paragraph).  One of skill in the art would have found obvious to combine CryoStor with Plasma-Lyte and further add HSA to achieve the predictable result of cryopreserving the genetically engineered T-cells.  
MPEP 2144.06 [R-6] I states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Thus, the claimed invention was prima facie obvious at the time of its effective filing date.



Response to Arguments
8.	The applicant argues that the cited references alone or in combination do not disclose the claimed subject matter.  However, the applicant does not address the combination of all cited references.  Instead, the applicant only argues Bushman (as evidenced by Peng) and states that Bushman (as evidenced by Peng) does not teach the claimed invention.  The applicant is reminded that, since the instant rejection is an obviousness-type rejection, none of the references has to teach each and every claim limitation.  As set forth above, the combination of all cited references renders the claimed invention prima facie obvious.  There is no evidence to the contrary of record.

New Rejections
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 9-12, 14, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman et al. taken with both Eyquem et al. and Wargo et al. as evidenced by Peng et al., in further view of Leisegang et al. (J. Mol. Med., 2008, 86: 573-593).
The teachings of Bushman et al., Eyquem et al., and Wargo et al. are applied as above for claims 1-7, 9-12, and 14.  Bushman et al., Eyquem et al., and Wargo et al. do not specifically teach knocking out both TRAC and TRBC (claim 31).  However, Bushman et al. teach using sgRNA/Cas9 to knock out the endogenous TCR (see p. 230, lines 8-12; p. 231-232).  One of skill in the art would have readily understood that this teaching encompasses the embodiment wherein both TCRAC and TRBC are knocked out.  Furthermore, Leisegang et al. teach that knocking out both TCRAC and TRBC is desired because the transduced TCR does not compete with the endogenous TCR for surface expression (see paragraph bridging p. 574 and 575).  One of skill in the art would have found obvious to knock down both TCRAC and TRBC to achieve the predictable result of scTCR of obtaining a T-cell with enhanced therapeutic activity.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ILEANA POPA/Primary Examiner, Art Unit 1633